PER CURIAM.
AFFIRMED. See Escobedo v. State, 561 So.2d 429, 430 (Fla. 3d DCA 1990) (“Whatever the merits of the claim, it cannot now be considered because, when the *1075trial judge explicitly offered the defendant a mistrial on this ground below, defense counsel just as specifically withdrew the motion. It is therefore plain that the identical contention may not now be resurrected as a basis for reversal only after the jury has returned an unwelcome verdict.”).
ORFINGER, C.J., MONACO and EVANDER, JJ., concur.